UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4869


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM PRESTON DRAKE,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
Chief District Judge. (1:05-cr-00022-JAB-3)


Submitted:   June 10, 2011                 Decided:   June 28, 2011


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas H. Johnson, Jr., GRAY, JOHNSON & LAWSON, LLP, Greensboro,
North Carolina, for Appellant.      Ripley Rand, United States
Attorney, Harry L. Hobgood, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               William   Preston        Drake     appeals    the   twenty-four   month

sentence he received upon revocation of his supervised release.

The district court has broad discretion to impose a sentence

upon revoking a defendant’s supervised release.                        United States

v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                             Thus, this

court     will    affirm      a    sentence        imposed    after   revocation     of

supervised release if it is within the governing statutory range

and not plainly unreasonable.                 United States v. Crudup, 461 F.3d

433, 439-40 (4th Cir. 2006).                      Before determining whether the

sentence is “plainly unreasonable” we must decide whether it is

unreasonable.        Id. at 438.          In doing so, we “follow generally

the procedural and substantive considerations” used in reviewing

original       sentences.         Id.     For     the   reasons    stated   below,   we

affirm.

               A sentence is procedurally reasonable if the district

court has considered the policy statements contained in Chapter

7   of   the     Guidelines       and   the     applicable    18   U.S.C.    § 3553(a)

(2006) factors, id. at 440, and has adequately explained the

sentence chosen, though it need not explain the sentence in as

much detail as when imposing the original sentence.                          Thompson,

595 F.3d at 547.         A sentence is substantively reasonable if the

district court states a proper basis for its imposition of a

sentence up to the statutory maximum.                    Crudup, 461 F.3d at 440.

                                              2
If,    after    considering           the    above,       we       are   convinced          that   the

sentence is not unreasonable, we will affirm.                                   Id. at 439. In

this    initial        inquiry,       this     court       takes         a     more    deferential

posture concerning issues of fact and the exercise of discretion

than    it   does      in    applying       the    reasonableness              review       to    post-

conviction guidelines sentences.                      United States v. Moulden, 478

F.3d 652, 656 (4th Cir. 2007).

               Under     our    deferential           standard           of     review,      Drake’s

sentence is not plainly unreasonable.                              After the district court

expressly considered the applicable Chapter 7 policy statement

and the advisory revocation Guidelines range of twenty-one to

twenty-four        months,       the        district       court         imposed        a    within-

Guidelines twenty-four month sentence.                              It thoroughly explained

its    rationale       for     the     sentence,       drawing           on     several      of    the

§ 3553(a)           factors,           including               Drake’s           history           and

characteristics, emphasizing his history of recidivism; the need

to protect the public from his further crimes; and the need to

deter     Drake     from       continued          criminal          activity.           Thus,      the

district       court    met     its     obligation         to       “set       forth     enough     to

satisfy      the    appellate          court       that    [it]          has    considered         the

parties’ arguments and has a reasoned basis for exercising [its]

own legal decisionmaking authority,” Rita v. United States, 551

U.S.    338,     356        (2007),    and     stated          a    proper       basis      for    its

imposition of the chosen sentence, Crudup, 461 F.3d at 440.

                                                  3
              Accordingly,   we   conclude    that    Drake’s    twenty-four

month sentence is reasonable.         We therefore affirm the district

court’s judgment.        We dispense with oral argument because the

facts   and    legal   contentions   are   adequately   presented      in   the

materials     before   the   court   and   argument   would     not   aid   the

decisional process.

                                                                      AFFIRMED




                                      4